Exhibit 10.16

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (this “Agreement”), delivered December 21,
2017, confirms the following understandings and agreements between Melinta
Therapeutics, Inc., a Delaware corporation (the “Company”) and John Temperato
(hereinafter referred to as “you” or “your”).

In consideration of the promises set forth herein, you and the Company agree as
follows:

1.    Opportunity for Review; Acceptance. You have until February 16, 2018 (the
“Review Period”), to review and consider this Agreement and the disclosure
information provided pursuant to the Older Workers Benefit Protection Act
(attached hereto as Exhibit A). To accept this Agreement, and the terms and
conditions contained herein, prior to the expiration of the Review Period, you
must execute and date this Agreement where indicated below and return the
executed copy of this Agreement to the Company’s Vice President, Human
Resources, Suzie Paulson (the “Company Representative”) by mail at c/o Melinta
Therapeutics, 6320 Quadrangle Drive, Suite 360, Chapel Hill, North Carolina
27517, Attention: Suzie Paulson, or by email at spaulson@melinta.com. You
acknowledge that, to the extent there are changes made to the terms of this
Agreement, whether they are material or immaterial, the Review Period is not
recommenced. Notwithstanding anything contained herein to the contrary, this
Agreement will not become effective or enforceable for a period of seven
(7) calendar days following the date of your execution of this Agreement (the
“Revocation Period”), during which time you may revoke your acceptance of this
Agreement by notifying the Company Representative, in writing, to the address
specified above. To be effective, such revocation must be received by the
Company Representative no later than 5:00 p.m. Eastern Time on the seventh (7th)
calendar day following your execution of this Agreement. Provided that this
Agreement is executed during the Review Period, and you do not revoke it during
the Revocation Period, the eighth (8th) day following the date on which this
Agreement is executed and delivered to the Company Representative shall be its
effective date (the “Effective Date”). In the event that you fail to execute and
deliver this Agreement prior to the expiration of the Review Period, or if you
otherwise revoke this Agreement during the Revocation Period, this Agreement
will be null and void and of no effect, and the Company will have no obligations
hereunder.

 

  2. Employment Status; Accrued Benefits; and Separation Payments.

(a)    Employment Status. You acknowledge and agree that your employment with
the Company and its direct and indirect parent(s), subsidiaries, and affiliates
(collectively, with the Company, the “Company Group”), will terminate effective
as of the close of business on January 2, 2018 (the “Separation Date”), and
after the Separation Date, you will not represent yourself as being an employee,
officer, agent, or representative of the Company or any other member of the
Company Group. You hereby confirm your resignations from all offices,
directorships, trusteeships, committee memberships and fiduciary and other
capacities held with, or on behalf of, the Company Group effective as of the
Separation Date and your execution of this Agreement will be deemed the grant by
you to the officers of the Company of a limited power of attorney to sign in
your name and on your behalf any such documentation as may be required to be
executed solely for the limited purposes of effectuating such resignations. You
agree that within five (5) business days following the Separation Date, you will
update your accounts or profiles on any social media platform (including, but
not limited to, Facebook, Twitter, MySpace or LinkedIn) to reflect that you are
no longer actively employed by or affiliated with the Company.

(b)    Accrued Benefits. The Separation Date shall be the termination date of
your employment for purposes of participation in and coverage under all benefit
plans and programs sponsored by or through the Company and any other member of
the Company Group, except as otherwise provided herein. You will be paid for
(i) all of your earned but unpaid salary through the Separation Date and, to the
extent payable pursuant to the Company’s policies, your accrued but unused
vacation as of the Separation Date, in each case, on or prior to the Company’s
next regularly scheduled payroll date on or following the Separation



--------------------------------------------------------------------------------

Date, or earlier to the extent otherwise required by applicable law, and
(ii) any business expenses incurred prior to the Separation Date and properly
submitted in accordance with the Company’s policies and procedures within ten
(10) days of the Separation Date. In addition, you will be entitled to continued
medical and health benefits under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), and additional information concerning such benefits will
be provided to you under separate cover following the Separation Date.

(c)    Separation Payments and Benefits. In consideration of your release and
waiver of claims set forth in paragraph 3 below, subject to your execution,
delivery and non-revocation of this Agreement and continued compliance with this
Agreement, including but not limited to, paragraph 11 hereof, the Company will
provide you with the following separation benefits (the “Consideration”):

(i)    Base Salary Continuation. An amount equal to twelve (12) months of your
annual base salary, payable in equal installments in accordance with the
Company’s regular payroll practices over a period of twelve (12) months,
commencing on the first regularly scheduled payroll date following the
Separation Date;

(ii)    COBRA Premiums. If you elect continuing group medical coverage pursuant
to COBRA, reimbursement of the employer portion of the premium costs of such
continuation coverage (consistent with the Company’s policy for active
employees) until the earlier of (x) the end of the twelfth (12th) month
following the Separation Date, or (y) the date you are eligible for coverage
under another group health plan, subject to the terms of the Company’s plan and
applicable law. You agree to notify the Company of your eligibility for coverage
under another group health plan during the period you are entitled to payments
under this paragraph within ten (10) days of such eligibility; and

(iii)    Pro-rated Annual Bonus. A lump sum cash payment equal to $208,068.75,
representing the pro-rata portion of the annual bonus that you would otherwise
have earned in respect of the 2017 fiscal year based on the number of months of
completed employment up to the Separation Date, such amount to be paid at the
same time it would otherwise be paid to you had no termination occurred, but in
no event later than March 1, 2018.

(d)    Deferral of Payments. Notwithstanding the foregoing, in the event that
any payment otherwise scheduled to occur prior to the Effective Date, but for
the condition on executing this Agreement, shall not be made until the first
regularly scheduled payroll date following the Effective Date.

(e)    Full Discharge. You acknowledge and agree that the payment(s) and other
benefits provided pursuant to this paragraph 2 are in full discharge of any and
all liabilities and obligations of the Company or any other member of the
Company Group to you, monetarily or with respect to employee benefits or
otherwise, including but not limited to any and all obligations arising under
that certain Amended and Restated Severance Agreement between you and the
Company, dated August 29, 2017 (the “Severance Agreement”), any other alleged
written or oral employment agreement, policy, plan or procedure of the Company
or any other member of the Company Group and/or any alleged understanding or
arrangement between you and the Company or any other member of the Company Group
(other than claims for accrued and vested benefits under an employee benefit,
insurance, or pension plan of the Company or any other member of the Company
Group (excluding any severance or similar plan or policy), subject to the terms
and conditions of such plan(s)).

(f)    Taxes. Amounts provided hereunder, including without limitation the
Consideration, are subject to withholding for all applicable taxes, including
but not limited to income, employment, and social insurance taxes, as shall be
required by law.

 

-2-



--------------------------------------------------------------------------------

(g)    Options. You hereby acknowledge and agree that, as of the Separation
Date, pursuant to the terms of (A) that certain stock option grant notice, dated
March 22, 2016, and (B) that certain stock option grant notice, dated August 8,
2017 (collectively, the “Grant Agreements”), you will be vested in options to
purchase 33,061 shares of the common stock of the Company, in the aggregate, and
have not yet vested in options to purchase 45,689 shares of common stock of the
Company, in the aggregate. The stock options granted to you pursuant to the
Grant Agreements will remain subject to the terms and conditions of the Grant
Agreements and the Company’s 2011 Equity Incentive Plan, as amended and restated
on December 17, 2013, and as further amended from time to time.

 

  3. Release and Waiver of Claims.

(a)    As used in this Agreement, the term “claims” will include all claims,
covenants, warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise.

(b)    For and in consideration of the payments and benefits described in
paragraph 2 above, and other good and valuable consideration, you, for and on
behalf of yourself and your heirs, administrators, executors and assigns, as of
the date hereof, do fully and forever release, remise and discharge each member
of the Company Group and their successors and assigns, together with their
respective officers, directors, partners, members, stockholders (including any
management company of a stockholder), employees and agents (collectively, and
with the Company, the “Company Parties”) from any and all claims whatsoever up
to the date hereof which you had, may have had, or now have against the Company
Parties, whether known or unknown, for or by reason of any matter, cause or
thing whatsoever, including any claim arising out of or attributable to your
employment or the termination of your employment with the Company or any member
of the Company Group, whether for tort, breach of express or implied employment
contract, intentional infliction of emotional distress, wrongful termination,
unjust dismissal, defamation, libel or slander, or under any federal, state or
local law dealing with discrimination based on age, race, sex, national origin,
handicap, religion, disability or sexual orientation. This release of claims
includes, but is not limited to, all claims arising under the Age Discrimination
in Employment Act (the “ADEA”), Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Civil Rights Act of 1991, the Family and
Medical Leave Act, the Equal Pay Act, the Worker Adjustment and Retraining
Notification Act, and the Employee Retirement Income Security Act (excluding
claims for accrued, vested benefits under an employee pension benefit plan of
the Company Parties), each as may be amended from time to time, and all other
federal, state and local laws, the common law and any other purported
restriction on an employer’s right to terminate the employment of employees. You
intend the release contained herein to be a general release of any and all
claims to the fullest extent permissible by law and for the provisions regarding
the release of claims against the Company Parties to be construed as broadly as
possible, and hereby incorporate in this release similar federal, state or other
laws, all of which you also hereby expressly waive.

(c)    You understand and agree that claims or facts in addition to or different
from those which are now known or believed by you to exist may hereafter be
discovered, but it is your intention to fully and forever release, remise and
discharge all claims which you had, may have had, or now have against the
Company Parties, whether known or unknown, suspected or unsuspected, asserted or
unasserted, contingent or noncontingent, without regard to the subsequent
discovery or existence of such additional or different facts. Without limiting
the foregoing, by signing this Agreement, you expressly waive and release any
provision of law that purports to limit the scope of a general release.

(d)    You acknowledge and agree that as of the date you execute this Agreement,
you have no knowledge of any facts or circumstances that give rise or could give
rise to any claims under any of the laws listed in the preceding paragraphs.

 

-3-



--------------------------------------------------------------------------------

(e)    Notwithstanding any provision of this Agreement to the contrary, by
executing this Agreement, you are not releasing any claims relating to: (i) your
rights with respect to payment of amounts under this Agreement, (ii) your right
to accrued, vested benefits due to terminated employees under any employee
benefit plan of the Company or any other member of the Company Group in which
you participated (excluding any severance or similar plan or policy), in
accordance with the terms thereof (including your right to elect COBRA
continuation coverage), (iii) any claims that cannot be waived by law or that
arise after the date on which you execute this Agreement, or (iv) your right to
indemnification, advancement and reimbursement of legal fees and expenses, and
directors and officers liability insurance, as provided by, and in accordance
with the terms of, applicable law, the Company’s by-laws or otherwise.

(f)    You acknowledge and agree that, by virtue of the foregoing, you have
waived any relief available to you (including without limitation, monetary
damages, equitable relief and reinstatement) under any of the claims and/or
causes of action waived in this paragraph 3. Therefore you agree that you will
not accept any award or settlement from any source or proceeding (including but
not limited to any proceeding brought by any other person or by any government
agency) with respect to any claim or right waived in this Agreement.

(g)    You acknowledge and agree that as of the date of this Agreement, you have
reported all accidents, injuries or illnesses relating to or arising from your
employment with the Company or the Company Group and that you have not suffered
any on-the-job injury or illness for which you have not yet filed a claim.

 

  4. Knowing and Voluntary Waiver. You expressly acknowledge and agree that you:

(a)    are able to read the language, and understand the meaning and effect, of
this Agreement;

(b)    have no physical or mental impairment of any kind that has interfered
with your ability to read and understand the meaning of this Agreement or its
terms, and that you are not acting under the influence of any medication, drug
or chemical of any type in entering into this Agreement;

(c)    are specifically agreeing to the terms of the release contained in this
Agreement because the Company has agreed to provide you the Consideration, which
the Company has agreed to provide because of your agreement to accept it in full
settlement of all possible claims you might have or ever had against the Company
Parties, and because of your execution of this Agreement;

(d)    acknowledge that but for your execution of this Agreement, you would not
be entitled to the Consideration;

(e)    had or could have the entire Review Period in which to review and
consider this Agreement and the disclosure information provided pursuant to the
Older Workers Benefit Protection Act (attached hereto as Exhibit A), and that if
you execute this Agreement prior to the expiration of the Review Period, you
have voluntarily and knowingly waived the remainder of the Review Period;

(f)    understand that, by entering into this Agreement, you do not waive rights
or claims under the ADEA that may arise after the date you execute this
Agreement;

(g)    have not relied upon any representation or statement not set forth in
this Agreement made by the Company Group or any of its representatives;

 

-4-



--------------------------------------------------------------------------------

(h)    were advised to consult with your attorney regarding the terms and effect
of this Agreement; and

(i)    have signed this Agreement knowingly and voluntarily.

5.    No Suit. You represent and warrant that you have not previously filed, and
to the maximum extent permitted by law agree that you will not file, a
complaint, charge or lawsuit against any of the Company Parties regarding any of
the claims released herein. If, notwithstanding this representation and
warranty, you have filed or file such a complaint, charge or lawsuit, you agree
that you shall cause such complaint, charge or lawsuit to be dismissed with
prejudice and shall pay any and all costs required in obtaining dismissal of
such complaint, charge or lawsuit, including without limitation the attorneys’
fees of any of the Company Parties against whom you have filed such a complaint,
charge, or lawsuit. This paragraph 5 shall not apply, however, to any
non-waivable right to file a charge with the U.S. Equal Employment Opportunity
Commission (the “EEOC”) or similar state agency; provided, however, that if the
EEOC or similar state agency pursues any claims relating to your employment with
the Company or any member of the Company Group, you agree that you shall not be
entitled to recover any monetary damages or any other remedies or benefits as a
result and that this Agreement and the Consideration will control as the
exclusive remedy and full settlement of all such claims by you. In addition, I
understand that nothing in this Agreement shall be construed to prohibit you
from reporting possible violations of law or regulation to any governmental
agency or regulatory body or making other disclosures that are protected under
any law or regulation, or from filing a charge with or participating in any
investigation or proceeding conducted by any governmental agency or regulatory
body.

6.    No Re-Employment. You hereby agree to waive any and all claims to
re-employment with the Company or any other member of the Company Group. You
affirmatively agree not to seek further employment with the Company or any other
member of the Company Group. You acknowledge that if you re-apply for or seek
employment with the Company or any other member of the Company Group, the
Company’s or any other member of the Company Group’s refusal to hire you based
on this provision will provide a complete defense to any claims arising from
your attempt to apply for employment.

7.    Successors and Assigns. The provisions hereof shall inure to the benefit
of your heirs, executors, administrators, legal personal representatives and
assigns and shall be binding upon your heirs, executors, administrators, legal
personal representatives and assigns.

8.    Severability; Third Party Beneficiaries. If any provision of this
Agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon and shall not impair the enforceability of any other provision of this
Agreement. You acknowledge and agree that each of the Company Parties shall be a
third-party beneficiary to the releases set forth in paragraph 3, with full
rights to enforce this Agreement and the matters documented herein.

9.    Non-Disparagement. You agree that you will make no disparaging or
defamatory comments regarding any member of the Company Group or their
respective current or former directors, officers, employees, members,
stockholders (including any management company of a stockholder), or affiliates
in any respect or make any comments concerning any aspect of your relationship
with any member of the Company Group or the conduct or events which precipitated
your termination of employment from any member of the Company Group. Your
obligations under this paragraph 9 extend to, but are not limited to, text
messages, e-mail communications, and comments or postings on blogs, comment
boards or social media websites including, but not limited to, Facebook,
Twitter, MySpace or LinkedIn. This paragraph 9 shall not prevent the truthful
testimony by any individual or entity in a legal proceeding or pursuant to a
governmental, administrative or regulatory investigation.

 

-5-



--------------------------------------------------------------------------------

  10. Cooperation.

(a)    You agree that you will provide reasonable cooperation to the Company
and/or any other member of the Company Group and its or their respective counsel
in connection with any investigation, administrative proceeding or litigation
relating to any matter that occurred during your employment in which you were
involved or of which you have knowledge. The Company agrees to reimburse you for
reasonable out-of-pocket expenses incurred at the request of the Company with
respect to your compliance with this paragraph 10(a). You agree to provide
information and answer questions as reasonably requested by the Company with
respect to any matter on which you worked prior to the Separation Date of which
you have knowledge.

(b)    You agree that, in the event you are subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony or
provide documents (in a deposition, court proceeding or otherwise) which in any
way relates to your employment by the Company and/or any other member of the
Company Group, you will give prompt written notice of such request to the
Company Representative, in writing to the address specified above, or his
successor or designee, and will make no disclosure until the Company and/or the
other member of the Company Group has had a reasonable opportunity to contest
the right of the requesting person or entity to such disclosure.

11.    Restrictive Covenants. You hereby acknowledge and agree that the
execution of this Agreement does not alter your obligations to any member of the
Company Group under any confidentiality, non-compete, non-solicit, invention
assignment, or similar agreement or arrangement to which you are a party with
any member of the Company Group, including, without limitation, the provisions
set forth in that certain Employee Non-Competition, Non-Disclosure and
Developments Agreement, signed as of February 16, 2016 (the “Proprietary Rights
Agreement”), which obligations are hereby incorporated into this Agreement and
shall survive the termination of your employment with the Company, and you
hereby acknowledge, reaffirm and ratify your continuing obligations to the
Company Group pursuant to such agreements or arrangements. You further hereby
acknowledge that your continued compliance with these obligations is a condition
of your receiving the Consideration described in paragraph 2 above and upon any
breach of the Proprietary Rights Agreement, the Company shall be entitled to an
immediate refund of any Consideration already received by you.

12.    Confidentiality. The terms and conditions of this Agreement are and shall
be deemed to be confidential, and shall not be disclosed by you to any person or
entity without the prior written consent of the Company, except if required by
law, and to your accountants, attorneys and/or immediate family, provided that,
to the maximum extent permitted by applicable law, rule, code or regulation,
they agree to maintain the confidentiality of this Agreement.

13.    Return of Property. You agree that you will promptly return to the
Company, and you will retain no copies of, all property belonging to the Company
and/or any other member of the Company Group, including but not limited to all
proprietary and/or confidential information and documents (including any copies
thereof) in any form belonging to the Company, cell phone, Blackberry, iPhone or
other mobile device, key, credit card, identification card or badge, card access
to the building and office floors, employee handbook, laptop, computer or other
office equipment, computer user name and password, disks, data files, thumb
drives, and/or voicemail code. If you discover after the Separation Date that
you have retained any proprietary and/or confidential information (including,
without limitation, proprietary and/or confidential information contained in any
electronic documents or email systems in your possession or control), you agree
immediately upon discovery to send an email to the Company Representative and
inform the Company of the nature and location of the proprietary and/or
confidential information that you have retained so that the Company may arrange
to remove, recover, and/or collect such information. You further acknowledge and
agree that the Company shall have no obligation to provide the Consideration
referred to in paragraph 2 above unless and until you have satisfied all your
obligations pursuant to this paragraph 13.

 

-6-



--------------------------------------------------------------------------------

14.     Non-Admission. Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of you or any
member of the Company Group. Accordingly, this Agreement may not be admissible
in any forum as an admission, but only in an action to enforce it.

15.    Entire Agreement. This Agreement and the Proprietary Rights Agreement
constitute the entire understanding and agreement of the parties hereto
regarding the termination of your employment. This Agreement and the Proprietary
Rights Agreement supersede all prior negotiations, discussions, correspondence,
communications, understandings and agreements between the parties relating to
the subject matter of this Agreement and the Proprietary Rights Agreement.

16.    Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF
LAWS RULES. ANY DISPUTE, CONTROVERSY OR CLAIM BETWEEN YOU AND THE COMPANY
ARISING OUT OF THIS AGREEMENT OR THE PROPRIETARY RIGHTS AGREEMENT SHALL BE
RESOLVED BY ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION
(“AAA”) IN ACCORDANCE WITH ITS EMPLOYMENT ARBITRATION RULES INCLUDING THE
EMERGENCY INTERIM RELIEF PROCEDURES OF THE AAA. JUDGMENT ON THE AWARD RENDERED
BY THE ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.
THE PLACE OF ARBITRATION SHALL BE NEW YORK, NEW YORK. THE ARBITRATOR(S) MAY
GRANT INJUNCTIONS OR OTHER RELIEF IN SUCH DISPUTE OR CONTROVERSY. THE DECISION
OF THE ARBITRATOR(S) SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO
THE ARBITRATION. EXCEPT AS SPECIFICALLY SET FORTH HEREIN, YOU AND THE COMPANY
SHALL EACH BEAR THEIR OWN ATTORNEYS’ FEES INCURRED IN CONNECTION WITH THE
ARBITRATION, AND THE ARBITRATOR(S) WILL NOT HAVE AUTHORITY TO BE ENTITLED TO
AWARD ATTORNEYS’ FEES UNLESS A STATUTE OR CONTRACT AT ISSUE IN THE DISPUTE
AUTHORIZES THE AWARD OF ATTORNEYS’ FEES TO THE PREVAILING PARTY, IN WHICH CASE
THE ARBITRATOR(S) SHALL HAVE THE AUTHORITY TO MAKE AN AWARD OF ATTORNEYS’ FEES
AS REQUIRED OR PERMITTED BY APPLICABLE LAW. IF THERE IS A DISPUTE AS TO WHETHER
THE COMPANY OR YOU IS THE PREVAILING PARTY IN THE ARBITRATION, THE ARBITRATOR(S)
WILL DECIDE THIS ISSUE. LIABILITY FOR THE FEES AND EXPENSES OF ALL THE
ARBITRATORS WITH RESPECT TO THE ARBITRATION SHALL BE EVENLY DIVIDED BETWEEN THE
PARTIES TO THE ARBITRATION. THE DETERMINATION RENDERED BY THE ARBITRATOR(S)
SHALL (I) SPECIFY THE FINDING OF FACTS UPON WHICH IT IS BASED AND THE REASONS
THEREFOR, AND (II) BE CONCLUSIVE AND BINDING UPON THE PARTIES. NOTWITHSTANDING
THE PROVISIONS OF THIS PARAGRAPH, THE COMPANY SHALL NOT BE COMPELLED TO
ARBITRATE CLAIMS ARISING UNDER THE PROPRIETARY RIGHTS AGREEMENT AND MAY
INSTITUTE JUDICIAL PROCEEDINGS TO ENFORCE THAT AGREEMENT PURSUANT TO SECTION 14
OF THE PROPRIETARY RIGHTS AGREEMENT. YOU HEREBY AGREE TO SUBMIT ANY AND ALL
CLAIMS YOU MAY HAVE AGAINST THE COMPANY ON AN INDIVIDUAL BASIS. THIS MEANS THAT
NO CLAIM (INCLUDING ANY CLAIM RELATED TO TERMS OR CONDITIONS OF YOUR EMPLOYMENT
WITH OR COMPENSATION PAID BY THE COMPANY, OR ANY CHANGE IN OR TERMINATION OF
YOUR EMPLOYMENT) MAY BE LITIGATED OR ARBITRATED ON A CLASS OR COLLECTIVE BASIS.
YOU ALSO HEREBY WAIVE ANY RIGHT TO SUBMIT, INITIATE, OR PARTICIPATE IN A
REPRESENTATIVE CAPACITY OR AS A PLAINTIFF, CLAIMANT, OR MEMBER IN A CLASS
ACTION, COLLECTIVE ACTION, OR OTHER REPRESENTATIVE OR JOINT ACTION AGAINST THE
COMPANY, REGARDLESS OF WHETHER THE ACTION IS FILED IN ARBITRATION OR IN A
JUDICIAL OR ADMINISTRATIVE FORUM. FURTHERMORE, IF A COURT ORDERS THAT

 

-7-



--------------------------------------------------------------------------------

A CLASS, COLLECTIVE, OR OTHER REPRESENTATIVE OR JOINT ACTION SHOULD PROCEED, IN
NO EVENT WILL SUCH ACTION PROCEED IN AN ARBITRATION FORUM. CLAIMS MAY NOT BE
JOINED OR CONSOLIDATED IN ARBITRATION WITH DISPUTES BROUGHT BY ANY OTHER
INDIVIDUAL(S), UNLESS AGREED TO IN WRITING BY ALL PARTIES.

17.    Construction. The section or paragraph headings or titles herein are for
convenience of reference only and shall not be deemed a part of this Agreement.
The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed in a reasonable manner to effect the intentions of
both parties hereto and not in favor or against either party.

18.    Section 409A. Payments under this Agreement are intended to be exempt
from, or comply with, Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) and this Agreement will be interpreted to achieve this
result. For purposes of this Agreement, each payment in a series of payments
hereunder shall be deemed to be a separate payment for purposes of Section 409A.
In no event is the Company responsible for any tax or penalty owed by you (other
than for withholding obligations or other obligations applicable to employers,
if any, under Section 409A) with respect to payments under this Agreement.

19.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument, and electronically delivered copies of executed counterparts
shall be deemed to be originals for all purposes.

*            *             *

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 

MELINTA THERAPEUTICS, INC.

LOGO [g549418g78g93.jpg]

 

By: Title:

/s/ John Temperato

John Temperato Dated: December 28th, 2017

 

[Signature Page to J. Temperato’s Separation and Release Agreement]



--------------------------------------------------------------------------------

Exhibit A

DISCLOSURE INFORMATION PROVIDED PURSUANT TO THE

OLDER WORKERS BENEFIT PROTECTION ACT

Confidentiality Provision: The information contained in this Exhibit A is
private and confidential. You may not disclose this information to anyone except
your professional advisors provided that, to the maximum extent permitted by
applicable law, rule, code or regulation, they agree to maintain the
confidentiality of such information.

Eligibility Factors and Time Limitations

Melinta Therapeutics, Inc., a Delaware corporation (the “Company”) has decided
to terminate the employment of certain employees. Employees who have been
notified that they are being terminated are being offered a cash severance
payment and benefits in exchange for their signing and not revoking a general
release of claims (the “Release”). The decisional unit in connection with this
termination program is Executive Management.

Employees who have been informed that they are being terminated and who desire
to receive the cash severance payment and benefits will have at least forty-five
(45) days from receipt of the Release and this Exhibit A to sign the Release and
return it to the Company’s Vice President, Human Resources, Suzie Paulson (the
“Company Representative”) by mail at c/o Melinta Therapeutics, 6320 Quadrangle
Drive, Suite 360, Chapel Hill, North Carolina 27517, Attention: Suzie Paulson,
or by email at spaulson@melinta. com. The Release will not become effective or
enforceable for a period of seven (7) calendar days following the date of its
execution (the “Revocation Period”), during which time an employee may revoke
his or her acceptance of the Release by notifying the Company Representative, in
writing, as specified above. To be effective, such revocation must be received
by the Company Representative no later than 5:00 p.m. Eastern Time on the
seventh (7th) calendar day following execution of the Release. Provided that the
Release is executed and delivered to the Company and not revoked during the
Revocation Period, the Release will become effective on the eighth (8th)
calendar day following the date on which the Release is executed and delivered
to the Company.

Listing of Job Titles and Ages of the Employees Within the Decisional Unit

Who Were Selected For the Termination Program

 

Job Title

   Age   Acting Chief Executive Officer (Cempra)      53   Chief Medical Officer
(Cempra)      60   Executive Vice President, CMC (Cempra)      59   Executive
Vice President and Chief Financial Officer (Cempra)      55   Executive Vice
President, Regulatory Affairs (Cempra)      64   Executive Vice President,
Investor Relations and Corporate Communications (Cempra)      45   Chief
Executive Officer (Melinta)      58   Chief Human Resources and Compliance
Officer (Melinta)      43   Chief Commercial Officer (Melinta)      53  



--------------------------------------------------------------------------------

Listing of Job Titles and Ages of the Employees within the Decisional Unit

Who Were Not Selected For the Termination Program

 

Job Title

   Age   Chief Financial Officer (Melinta)      53   Chief Medical Officer
(Melinta)      61   Chief Scientific Officer (Melinta)      49   Senior Vice
President, Regulatory Affairs & Quality Assurance (Melinta)      60   Vice
President, Program Management and Technical Operations (Melinta)      56  
Senior Vice President, Corporate Development and Strategy (Melinta)      41  
Vice President, Human Resources (Cempra)      35  